       Case 1:18-cv-01384-NONE-JDP Document 50 Filed 06/16/20 Page 1 of 2



1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    JENNIFER AMELIA ROSE,                            )   Case No. 1:18-cv-01384-LJO-JDP
     also known as                                    )
9    JOHN DAVID GANN                                  )
                                                      )   ORDER FOLLOWING SETTLEMENT;
10                                                    )   VACATING DATES AND DIRECTING PARTIES
                      Plaintiff,                          TO FILE DISPOSITIVE DOCUMENTS
                                                      )
11            v.                                      )   THIRTY DAY DEADLINE
                                                      )
12   R. ADAIR, et.al.,                                )
13                                                    )
                      Defendants.                     )
14                                                    )

15
16            The Court conducted a settlement conference in this action on June 12, 2020, at which the parties

17   reached a settlement agreement.

18            Based upon the settlement of this action, it is HEREBY ORDERED that:

19            1.      All pending matters and dates in this action are VACATED; and

20            2.      The parties shall file dispositional documents within thirty (30) days from the date of
21                    service of this order.
22
     IT IS SO ORDERED.
23
24   Dated:        June 16, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
     Case 1:18-cv-01384-NONE-JDP Document 50 Filed 06/16/20 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
